Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment, received 9/3/2019, has been entered. 
Claims 1-13 are presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation: “wherein color films between adjacent sub-pixels in respective pixels overlap with each other” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Objections
Claim 1 is objected to because of the following informalities:  “BM area” should be written out “black matrix (BM) area” and “OLED” should be written out “organic light emitting diode (OLED)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2017/0207416 A1, hereafter .

As to claim 1, Kim discloses an organic light emitting display panel comprising a back plate, 
wherein the back plate (fig 6, back plate 40) comprises:
an active layer array (fig 6, TFT; [0021]);
a planarization layer (fig 6, layer 109; [0032]) formed on the active layer array (TFT), having a boss (fig 6, boss 110; [0127]) corresponding to the pixel area (pixel defining area defined by layer 140; [0127]); and 
an OLED device (fig 6, OLED) formed on the boss (110). 
Kim does not explicitly disclose a cover plate, the cover plate comprising: 
a cover plate glass on which three color films of R, G and B are formed;
an insulating cover layer covering the cover plate glass;
a BM area formed over the insulating cover layer and defining a pixel area;
a spacer pillar formed in the BM area; and 

Nonetheless, Kim2 discloses a cover plate (fig 2, cover plate comprising glass 190), the cover plate comprising:
a cover plate glass (190; [0047]) on which three color films of R, G and B are formed (color filters 180a-b shown in fig 2 and [0046]-[0048]);
a BM area formed over the cover plate and defining a pixel area (black matrix 182);
a spacer pillar (pillar 284) formed in the BM area (182); and 
an auxiliary cathode (260; [0076]) formed over the spacer pillar (284).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the cover plate of Kim2 over the back plate of Kim so that the display panel is protected from the external environment and packaged for display devices.  
Kim in view of Kim2 do not disclose an insulating cover layer covering the cover plate. 
Nonetheless, Chao discloses an insulating cover layer (fig 2A, insulating layer 22; [0032]-[0033]) covering the filter layers (21R, 21G, 21B) of a cover plate (200) and a BM area (23) over the insulating cover layer (22) with a spacer pillar (24) over the BM area (23).  


As to claim 2, Kim in view of Kim2 and Chao disclose the display panel according to claim 1 (paragraphs above).
Kim2 further discloses wherein color films between adjacent sub-pixels in respective pixels overlap with each other (fig 5, color films 580a and 580b; [0087]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use overlapping color filter region in the BM area taught in figure 5 of Kim2 in the display of Kim since this will allow for the filters layers to be formed closer to the cathode layer.  

As to claim 3, Kim in view of Kim2 and Chao disclose the display panel according to claim 2 (paragraphs above).

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the overlapping portion from 3um to 5um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 4, Kim in view of Kim2 and Chao disclose the display panel according to claim 1 (paragraphs above).
Kim2 further discloses wherein the OLED device a projection of the OLED device and the auxiliary cathode in a direction perpendicular to the display panel does not overlap or does not completely overlap with each other (fig 2, auxiliary cathode 260 does not completely overlap with the OLED device comprising 150/156/158), or a distance of the OLED device from the cover plate glass is less than or equal to a minimum distance of the auxiliary cathode from the cover plate glass, or the projection of the OLED device and the auxiliary cathode in the direction perpendicular to the display panel does not overlap or does not completely overlap with each 

As to claim 5, Kim discloses a manufacturing method of a display panel ([0155], comprising forming a back plate, 
wherein forming a back plate further comprises:
forming a planarization layer (fig 6, layer 109) over an active layer array (TFT array), the planarization layer (109) having a boss (110) corresponding to the pixel area (defined by pixel defining area 140); and
forming an OLED device (OLED) on the boss (110). 
Kim does not disclose forming a cover plate wherein forming a cover plate further comprises:
forming three color films R, G and B on a cover plate glass;
forming an insulating cover layer over the cover plate glass on which the three color films of R, G, and B are formed;
forming a BM area over the insulating cover layer and defining a pixel area;
forming a spacer pillar on the BM area; and 

Nonetheless, Kim2 discloses forming a cover plate (fig 2, cover plate comprising glass 190), the cover plate comprising:
forming a cover plate glass (190; [0047]) on which three color films of R, G and B are formed (color filters 180a-b shown in fig 2 and [0046]-[0048]);
forming a BM area formed over the cover plate and defining a pixel area (black matrix 182);
forming a spacer pillar (pillar 284) formed in the BM area (182); and 
depositing an auxiliary cathode (260) on the spacer pillar (284). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the cover plate of Kim2 over the back plate of Kim so that the display panel is protected from the external environment and packaged for display devices.  
Kim2 does not explicitly disclose that the auxiliary cathode is a metal layer formed by etching a trace.  Nonetheless, the Examiner takes Official Notice that one of ordinary skill in the art at the time the application was effectively filed understood the method of forming cathode electrodes includes depositing a metal layer then patterning the metal layer to form a 
Kim in view of Kim2 do not disclose an insulating cover layer covering the cover plate. 
Nonetheless, Chao discloses an insulating cover layer (fig 2A, insulating layer 22; [0032]-[0033]) covering the filter layers (21R, 21G, 21B) of a cover plate (200) and a BM area (23) over the insulating cover layer (22) with a spacer pillar (24) over the BM area (23).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the insulating cover layer of Chao on the cover plate of Kim in view of Kim2 since this will reduce the chances of cracks or punctures forming the in organic OLED device layers such as when the small particles disposed on OLED elements are pressed against the thin film during manufacturing.

As to claim 6, Kim in view of Kim2 and Chao disclose the manufacturing method according to claim 5 (paragraphs above).
Kim further discloses wherein forming the planarization layer having the boss is: first forming a first planarization layer (layer 109) cover the active layer array (TFT), and then forming a second planarization layer 

As to claim 7, Kim in view of Kim2 and Chao disclose the manufacturing method according to claim 5 (paragraphs above).
Kim further discloses wherein forming the planarization layer having the boss is: forming an initial planarization layer (109) covering the active layer array (TFT), and then removing a portion of the initial planarization layer (109 is removed in the peripheral area to form boss 110) corresponding to a non-pixel area to form the boss (110). 

As to claim 8, Kim in view of Kim2 and Chao disclose the manufacturing method according to claim 5 (paragraphs above).
Kim2 further discloses wherein color films between adjacent sub-pixels in respective pixels overlap with each other (fig 5, color films 580a and 580b; [0087]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use overlapping color filter 

As to claim 9, Kim in view of Kim2 and Chao disclose the manufacturing method according to claim 5 (paragraphs above).
Kim2 further discloses packaging a back plate (130) and the cover plate (190), wherein after packaging the OLED device (pixel area between 152) and the auxiliary cathode (260) are offset from each other. 

As to claim 10, Kim further discloses a display device (fig 6, display device 40; [0062]) comprising the display panel according to claim 1 (paragraphs above). 

As to claim 11, Kim in view of Kim2 and Chao disclose the display device according to claim 10 (paragraphs above).
Kim2 further discloses wherein the color films between adjacent sub-pixels in respective pixels overlap with each other (fig 5, color films 580a and 580b; [0087]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use overlapping color filter 

As to claim 12, Kim in view of Kim2 and Chao disclose the display device according to claim 11 (paragraphs above).
Kim in view of Kim2 and Chao do not explicitly disclose wherein a width of an overlapping portion of the color films is from 3 um to 5um. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the overlapping portion from 3um to 5um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 13, Kim in view of Kim2 and Chao disclose the display device according to claim 10 (paragraphs above).
Kim2 further discloses wherein the OLED device and the auxiliary cathode are offset from each other and an projection of the OLED device and the auxiliary cathode in a direction perpendicular to the display panel does not overlap or does not completely overlap with each other (fig 2, 

Pertinent Art
References US 2016/0181566; US 2018/0122868; US 2019/0305051; and US 20190067391 each provide teaches of the relevant art pertinent to the current invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/13/2021